Citation Nr: 1517929	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active duty service from January 2003 to January 2004, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The claim of service connection for PTSD has been developed and adjudicated as limited to that diagnosis.  However, on October 2010 VA examination, the Veteran's psychiatric symptoms were also diagnosed as adjustment disorder with anxious mood; hence, his claim will be developed and addressed by the Board as a claim of service connection for a psychiatric disability, however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 12 (2009).  The issue has been recharacterized accordingly.  

On his February 2011 VA Form 9, the Veteran requested a hearing before the Board.  By a January 2012 letter, VA informed him that his requested hearing had been scheduled for February 2012.  However, the Veteran failed to report for the scheduled hearing and, as noted in an April 2015 statement from his representative, he did not respond to attempts to reach him (by telephone and at his address) to clarify whether he desires a hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran's service treatment records (STRs) are unavailable, and the RO issued a formal finding of unavailability of service treatment records in March 2009.  However, review of the record also shows that the search for his STRs did not include contacting his reserve unit.  Further, it does not appear that a response has been received from a July 2010 request for records from Headquarters, 90 Regional Readiness Command.  Such development must be completed on remand.  

The Veteran claims that he was treated for back and knee complaints in service and continues to experience back and knee pain.  Given the unavailability of the Veteran's STRs, and in light of his competent, credible reports of his in-service complaints and his post-service orthopedic treatment and symptomatology, an examination and medical opinion as to these claims is needed.  38 C.F.R. § 3.159(c)(4).

The Veteran also claim that he has PTSD as a result of stressors experienced during his combat service in Iraq.  Specifically, he recalls exposure to improvised explosive devices (IEDs), hostile enemy gun fire and his convoy being ambushed by a group of men in a truck and one of his fellow soldiers being injured.  It is alleged that the Veteran's PTSD results from his fear of hostile military activity while serving in Iraq. 

Service connection for PTSD requires medical evidence diagnosing the condition, credible supporting evidence that the claimed inservice stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the veteran was "engaged in combat with the enemy."  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

To date, no formal determination has been made as to whether the Veteran engaged in combat against the enemy.  His DD Form 214, Certificate of Release or Discharge from Active Duty, shows that he was ordered to active duty in support of Operation Enduring Freedom and received imminent danger pay from April 12, 2003 to November 30, 2003.  The Veteran submitted a statement from a fellow service member which corroborates his recollection of exposure to IEDs, hostile enemy activity and his convoy being attacked.  No research of the attack on his convoy has been undertaken to date in terms of verifying the Veteran's involvement in the claimed incident.  This action must be accomplished on remand. 

If the claimed stressor is not combat-related, the Veteran's lay testimony regarding inservice stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  However, under a change to 38 C.F.R. § 3.304(f), effective in July 2010, the Veteran's lay testimony alone can establish the occurrence of the claimed in-service stressor, if such stressor was "related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist ... confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor." 38 C.F.R. § 3.304(f)(3). 

On the basis of the foregoing, further stressor development is required. 

On October 2010 VA PTSD examination, the diagnosis was adjustment disorder with anxious mood and the examiner commented that the Veteran "does not meet the re-experiencing criteria or avoidance criteria for the diagnosis of PTSD."  However, the review of the Veteran's VA mental health treatment records shows notation of re-experiencing and avoidance behavior and includes diagnosis of PTSD.  Accordingly, the Board finds that, in light of the conflicting evidence, another VA PTSD examination of the Veteran is required.

Finally, the most recent VA treatment record is from November 2010.  On remand, any subsequent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records dated after November 2010.

2.  Take all appropriate action to obtain copies of the Veteran's STRs from all appropriate sources, including his reserve unit.  .  

3.  After the above development is completed, undertake all needed research and fact-finding with respect to the Veteran's claimed combat involvement and stressors/fear of hostile military attack in an effort to verify each, including but not limited to obtaining data from the service department or other body and contact United States Joint Services Records Research Center (JSRRC) with a request that an attempt be made to corroborate the Veteran's combat involvement, as well as alleged PTSD stressor(s) and the occurrence of hostile military attacks during the period in question.  If additional information from the Veteran is found by the JSRRC to be needed to conduct meaningful research, such information must be sought by the RO from the Veteran.  If the Veteran does not then respond, no further input from the JSRRC need be sought.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA psychiatric examination to determine the nature and likely etiology of all diagnosed psychiatric disorders.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

a.  Prior to the examination, specify for the examiner the stressor or stressors that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service.  The examiner should also be advised if the RO determines that the Veteran's service was such that he could have been placed in fear of hostile military or terrorist activity in service.  The examiner must review the Veteran's claims file in conjunction with the examination.

b.  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

c.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner and/or whether the diagnosis of PTSD is based on the Veteran's fear of hostile military or terrorist action.  The opinion of the examiner must reconcile the conflicting opinions as to whether the Veteran experiences psychiatric symptoms which meet the diagnostic criteria to support a diagnosis of PTSD.  

d.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the veteran's military service, to include his fear of hostile military or terrorist activity in service, if so determined by the RO. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current back and/or bilateral knee disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

For any currently diagnosed disorder of the back and/or each knee, the examiner should state a separate opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service. 

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If any benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

